7:21-cv-01227-DCC   Date Filed 04/25/21   Entry Number 1-1   Page 1 of 10




                      Exhibit A
      7:21-cv-01227-DCC       Date Filed 04/25/21      Entry Number 1-1       Page 2 of 10




                                                                                                     ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
IN THE STATE OF SOUTH CAROLINA )                     IN THE COURT OF COMMON PLEAS
COUNTY OF SPARTANBURG          )                     FOR THE 7TH JUDICIAL CIRCUIT
                                                     CASE NO: 2021-CP-42____
BARBARA WILLIAMS,

                                    Plaintiff,
                     v.                                            SUMMONS
                                                              (Jury Trial Demanded)
FRANK GEDDES, Individually and as an
Employee/Agent of Bi-Lo, LLC; BI-LO,
LLC; SOUTHEASTERN GROCERS,
INC.,

                               Defendants.

TO:    THE DEFENDANTS ABOVE NAMED:

       YOU ARE HEREBY SUMMONED and required to Answer the Complaint in this
action, a copy of which is herewith served upon you, and to serve a copy of your Answer to said
Complaint upon the Plaintiff or Plaintiff’s attorneys, Lane D. Jefferies, Vanisa T. Siler, Eric M.
Poulin, and Roy T. Willey, IV, at their offices at 32 Ann Street, Charleston, South Carolina,
29403, within (30) days after the service hereof, exclusive of the day of such service and if you
fail to Answer the Complaint within the time aforesaid, Plaintiff will apply to the court for the
relief demanded in the Complaint.
       Dated at Charleston, South Carolina on March 23, 2021.


                                                     ANASTOPOULO LAW FIRM, LLC
                                                         s / Vanisa T. Siler
                                                         Vanisa T. Siler, Esquire
                                                         S.C. Bar No.: 104799
                                                         Lane D. Jefferies, Esquire
                                                         S.C. Bar No.: 101764
                                                         Eric M. Poulin, Esquire
                                                         SC Bar No.: 100209
                                                         Roy T. Willey, IV, Esquire
                                                         SC Bar No.: 101010
                                                         Anastopoulo Law Firm, LLC
                                                         32 Ann Street
                                                         Charleston, SC 29403
                                                         (843) 614-8888




                                                 1
        7:21-cv-01227-DCC             Date Filed 04/25/21         Entry Number 1-1      Page 3 of 10




                                                                                                       ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
IN THE STATE OF SOUTH CAROLINA )                               IN THE COURT OF COMMON PLEAS
COUNTY OF SPARTANBURG          )                               FOR THE 7TH JUDICIAL CIRCUIT
                                                               CASE NO: 2021-CP-42____
BARBARA WILLIAMS,

                                           Plaintiff,
                           v.                                                  COMPLAINT
                                                                           (Jury Trial Demanded)
FRANK GEDDES, Individually and as an
Employee/Agent of Bi-Lo, LLC; BI-LO,
LLC; SOUTHEASTERN GROCERS,
INC.;

                                       Defendants.



The Plaintiff, complaining of the Defendants, alleges and says as follows:

                                                 CASE SYNOPSIS

       1. Defendants operate multiple chains of grocery stores throughout the Southeast. They claim

to have “strong commitments to providing the best possible quality and value to customers”1 and

to being “committed to doing what’s right and putting our people first.”2 Unfortunately, on

September 1, 2018 those commitments did not extend to Plaintiff Barbara Williams.

       2. As Barbara walked down the aisle toward the Pharmacy Department of the Chesnee Bi-Lo,

she suddenly crashed to the floor. That is when she realized that she had slipped in a puddle of

liquid on the floor that none of the Defendants had bothered to clean up or to warn her about.

       3. Defendants knew or should have known about the dangerous condition of liquid on the

sales floor that hurt Barbara, but they did nothing about it.

       4. As a result, Barbara suffered serious injuries, and is now facing over $200,000.00 in

medical bills, with more to come.


1
    https://www.segrocers.com/ last visited March 23, 2021
2
    https://www.segrocers.com/socialresponsibility last visited March 23, 2021.



                                                          2
     7:21-cv-01227-DCC        Date Filed 04/25/21      Entry Number 1-1       Page 4 of 10




                                                                                                    ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
                                   SPECIFIC AVERMENTS


    5. That the Plaintiff, Barbara Williams, (herein referred to as “Plaintiff”) is a citizen and

resident of Spartanburg County, State of South Carolina.

    6. That Defendant, Bi-Lo, LLC is a limited liability company organized and existing under

the laws of the State of Delaware, doing business and owning real property in Spartanburg

County, South Carolina, and whose registered agent for service of process is Corporation Service

Company at 508 Meeting Street, West Columbia, South Carolina 29169.

    7. That Defendant, Southeastern Grocers, Inc. is a corporation incorporated and existing

under the laws of the State of Florida, doing business and owning real property in Spartanburg

County South Carolina, and whose registered agent for service of process is Corporation Service

Company at 1202 Hays Street, Jacksonville, Florida 32256.

    8. That upon information and belief, Defendant, Frank Geddes, is a citizen and resident of

Spartanburg County, South Carolina.

    9. That Bi-Lo, LLC; Southeastern Grocers, Inc.; and Frank Geddes are referred to herein

collectively as “Defendants” and each individually by name or as “Defendant.”

    10. That on or about September 1, 2018, Plaintiff was a customer, as an invitee and for the

benefit of the Defendants, at Defendants’ place of business located at 712 South Alabama

Avenue, Chesnee, South Carolina 29323 (“Premises”).

    11. That upon information and belief, at all times relevant, Frank Geddes was a manager

and/or General Manager of Bi-Lo, LLC with responsibility for cleaning, monitoring, and

maintaining the Premises to ensure that they were safe, clean, and not dangerous to persons such

as Plaintiff.

    12. That as manager and/or General Manager of Bi-Lo, LLC Frank Geddes had power,


                                                3
     7:21-cv-01227-DCC            Date Filed 04/25/21    Entry Number 1-1        Page 5 of 10




                                                                                                        ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
authority, and responsibility to manage, direct, superintend, restrict, regulate, govern, administer,

and/or oversee the management of the Premises to ensure that they were safe, clean, and not

dangerous to persons such as Plaintiff.

   13. That upon information and belief, Southeastern Grocers, Inc. and Bi-Lo, LLC have

identical or nearly identical ownership, governance, management, office locations, letterhead,

equipment, telephone numbers, and other indicia of corporate identity.

   14. That upon information and belief, Southeastern Grocers, Inc. and Bi-Lo, LLC are so

intertwined as to constitute a single business enterprise, and/or partnership.

   15. That injustice to Plaintiff and/or others would result were this Court to recognize any

legal distinction between Southeastern Grocers, Inc. and Bi-Lo, LLC when the entities

themselves have blurred, ignored, or wholly erased such distinctions.

   16. That Frank Geddes, Bi-Lo, LLC and Southeastern Grocers, Inc. are jointly and severally

liable for Plaintiff’s damages.

   17. That the slip and fall which is the subject of this action occurred in Spartanburg County,

State of South Carolina.

   18. That this Court has jurisdiction over the parties and the subject matter of this action.

   19. That on or about September 1, 2018, due to the negligence of Defendants, Plaintiff

slipped and fell while walking upon the Premises.

   20. That as a natural and foreseeable result of Plaintiff’s fall, Plaintiff suffered an extreme

high-impact collision with the floor, resulting in severe and acute injury.

   21. That Defendants either knew or should have known that the area where Plaintiff fell

presented a danger to persons upon the Premises; or that Defendants created the dangerous

condition.




                                                  4
     7:21-cv-01227-DCC         Date Filed 04/25/21      Entry Number 1-1       Page 6 of 10




                                                                                                      ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
   22. That as a direct and proximate result of the negligence, gross negligence, carelessness,

recklessness, willfulness, wantonness, and acts and/or omissions of the Defendants, as is set forth

more fully above, Plaintiff was injured, has endured pain and suffering, has suffered mentally

and emotionally, and has incurred, and will incur various medical expenses, and has otherwise

been damaged and injured.

   23. The fall and resulting injuries and damages to Plaintiff were caused directly and

proximately by one or more of the following negligent, negligent per se, grossly negligent,

careless, reckless, willful, wanton and unlawful acts, and/or omissions of the Defendants in any

one or more of the following ways:

           a. In failing to observe the dangerous condition of the floor;

           b. In failing to properly keep the floor clear of liquids;

           c. In failing to appreciate the gravity of the dangers associated with having liquids

               on the floor;

           d. Failing to supervise in the correct cleaning and maintenance of the floor;

           e. In failing to enact policies that would ensure the safety of licensees and invitees

               on the Premises;

           f. In failing and omitting to take any precaution whatsoever of a reasonable nature

               to protect this Plaintiff from the dangers of the floor on the occasion that the

               Plaintiff was using the same;

           g. In failing to adequately warn the Plaintiff as to any dangers that may be present on

               the Premises;

           h. In any such manner the Plaintiff may discover through the discovery process or

               trial.




                                                 5
     7:21-cv-01227-DCC          Date Filed 04/25/21     Entry Number 1-1        Page 7 of 10




                                                                                                       ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
   24. That as a direct and proximate result of the negligence, gross negligence, carelessness,

recklessness, willfulness and wantonness of the Defendants, as is set forth more fully above,

Plaintiff has been damaged and injured in the following respects:

           a. Plaintiff has been required to expend a significant amount of money for Plaintiff’s

               medical care, treatment and attendant services;

           b. Upon information and belief, the nature of the Plaintiff’s injuries will require

               Plaintiff to expend a significant amount of money for future medical care,

               treatment and attendant services; and

           c. The pain of Plaintiff’s injuries has resulted in Plaintiff’s loss of enjoyment of life

               and change in Plaintiff’s personality, all to the permanent detriment of Plaintiff’s

               health and physical well-being.

   25. That Defendants’ acts and omissions, as are set forth more fully above, show willful

misconduct, malice, wantonness and an entire want of care, raising a presumption of the

Defendants’ conscious indifference to the consequences of such acts and omissions.

   26. That because of the Defendants’ acts and omissions and the proximate harm resulting to

Plaintiff, Plaintiff should be awarded punitive damages in an amount to be determined by the

trier of fact, in order to punish and penalize the Defendants and to deter the Defendants and

others from similar behavior.

   27. That upon information and belief, Plaintiff is entitled to judgment against the Defendants

for actual, compensatory and exemplary or punitive damages for Plaintiff’s personal injuries set

forth here in an amount that is fair, just and reasonable under the circumstances, plus whatever

costs, interest and attorney fees to which Plaintiff may be entitled to be determined by a jury.




                                                 6
     7:21-cv-01227-DCC         Date Filed 04/25/21       Entry Number 1-1       Page 8 of 10




                                                                                                       ELECTRONICALLY FILED - 2021 Mar 23 5:36 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
       WHEREFORE, the Plaintiff prays for judgment against the Defendants for an amount to

be ascertained by the jury at the trial of this action for all damages, punitive and actual, for the

cost and disbursements of this action, post judgment interest, and for such other and further

relief, in law or in equity, as this court may deem just and proper.

                                                      Respectfully submitted,

                                                      ANASTOPOULO LAW FIRM, LLC


                                                              s / Vanisa T. Siler
                                                              Vanisa T. Siler, Esquire
                                                              S.C. Bar No.: 104799
                                                              Lane D. Jefferies, Esquire
                                                              S.C. Bar No.: 101764
                                                              Eric M. Poulin, Esquire
                                                              SC Bar No.: 100209
                                                              Roy T. Willey, IV, Esquire
                                                              SC Bar No.: 101010
                                                              Anastopoulo Law Firm, LLC
                                                              32 Ann Street
                                                              Charleston, SC 29403
                                                              (843) 614-8888


Dated at Charleston, South Carolina this 23rd day of March 2021.




                                                  7
                      ELECTRONICALLY FILED - 2021 Apr 05 10:37 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
Page 9 of 10
Entry Number 1-1
Date Filed 04/25/21
7:21-cv-01227-DCC
                      ELECTRONICALLY FILED - 2021 Apr 06 1:58 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200945
Page 10 of 10
Entry Number 1-1
Date Filed 04/25/21
7:21-cv-01227-DCC
